                                                                                                         FILED
                                                                                                2019 Oct-10 AM 11:59
                                                                                                U.S. DISTRICT COURT
                                                                                                    N.D. OF ALABAMA


                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ALABAMA
                                 MIDDLE DIVISION

TRONDHEIM CAPITAL PARTNERS LP, )
et al.,                        )
                               )
        Plaintiffs,            )
                               )
        v.                     )                          Case No. 4:19-CV-1413-KOB
                               )
LIFE INSURANCE COMPANY OF      )
ALABAMA, et al.,               )
                               )
        Defendants.            )


                          MEMORANDUM OPINION AND ORDER

       This matter comes before the court on a motion to dismiss filed by Defendants Life

Insurance Company of Alabama, Marvin Lynn Lowe, Raymond Rudolph Renfrow, Jr., Ann

Daugette Renfrow, Rosalie Renfrow Causey, Alburta Daugette Low, and Clarence William

Daugette. (Doc. 9). In their motion to dismiss, the Defendants assert, among other things, that

Plaintiffs Trondheim Capital Partners LP and MTP 401K Plan failed to sufficiently plead

diversity jurisdiction because they did not show complete diversity of citizenship, as they failed

to provide the citizenship of Trondheim’s partners. (Doc. 9 at 1-2).

       The court entered an order to show cause, requiring Trondheim to show why the court

should not dismiss its complaint for lack of subject matter jurisdiction. (Doc. 10). Trondheim

then filed a response to the Defendants’ motion to dismiss and the court’s order to show cause.

(Doc. 12). In its response, Trondheim set forth the citizenship of its partners and argued that it

had sufficiently alleged diversity jurisdiction to overcome the Defendants’ motion to dismiss.

(Doc. 12 at 4–11).
       Although the Plaintiffs have provided information relevant to jurisdiction in their

response, their complaint remains deficient. While the Defendants did not mention the rule by

name, they effectively raised a facial challenge to the exercise of subject matter jurisdiction

under Fed. R. Civ. P. 12(b)(1). A Rule 12(b)(1) facial challenge is “based solely on the

allegations in the complaint.” Carmichael v. Kellogg, Brown & Root Servs., Inc., 572 F.3d 1271,

1279 (11th Cir. 2009). The Plaintiffs’ complaint identifies Trondheim merely as a limited

partnership headquartered in Delaware but does not allege the citizenship of Trondheim’s

partners. (Doc. 1 at ¶ 2). To establish diversity jurisdiction in a complaint, a partnership is

required to prove the citizenship of each of its members. Underwriters at Lloyd's, London v.

Osting-Schwinn, 613 F.3d 1079, 1086 (11th Cir. 2010). Thus, the complaint does not establish

complete diversity as required to confer subject matter jurisdiction on this court. 28 U.S.C. §

1332. Despite the information provided in the Plaintiffs’ response, the complaint still does not

meet the pleading requirements.

       Therefore, the court GRANTS Defendants’ motion to dismiss for lack of subject matter

jurisdiction. However, in light of the jurisdictional information in the Plaintiffs’ response, the

court WILL GIVE LEAVE to Plaintiffs to amend their complaint. Plaintiffs are directed to file

their amended complaint on or before October 17, 2019.

       DONE and ORDERED this 10th day of October, 2019.



                                               ____________________________________
                                               KARON OWEN BOWDRE
                                               CHIEF UNITED STATES DISTRICT JUDGE




                                                  2
